The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/14/2020.
4.	Claims 1, 3-9, and 21-32 are currently pending.
5.	Claims 1, 5-9, 21, and 25-26 have been amended.
6.	Claims 2 and 10-20 have been cancelled.
7.	Claims 30-32 have been added.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2013/0082197).
Regarding claim 21:
	Yang teaches an apparatus (processing system) [fig 1-2 & 0026], comprising: a processing chamber (processing chamber, 100) defining a processing region (gas reaction region, 130) and a plasma field (plasma excitation region, 112) [fig 1-2 & 0026, 0032-0033], wherein the processing chamber (processing chamber, 100) comprises: a faceplate (hot electrode, 106) that is an electrode connected to an RF power supply (RF generator, 140) [fig 1-2 & 0029-0030]; an ion blocker plate (ion suppression element, 110) positioned below the faceplate (hot electrode, 106), wherein the ion blocker plate (ion suppression element, 110) is an electrode connected to the RF power supply (RF generator, 140), and wherein the faceplate (106) and the ion blocker plate (110) define the plasma field therebetween (ionize gases into a plasma in 112) [fig 1-2 & 0027-0030], and wherein the ion blocker plate (ion suppression element, 110) has a plurality of apertures (plurality of holes, 122) formed therein, each of the plurality of apertures (plurality of holes, 122) further comprising a central axis (horizontal axis of 122) disposed therethrough [fig 1-2 & 0031]; and a dual channel showerhead (showerhead, 104) positioned below the ion blocker plate (ion suppression element, 110), wherein the processing region (gas reaction region, 130) is below the dual channel showerhead (showerhead, 104) [fig 1-2 & 0030 0033-0034], the dual channel showerhead (showerhead, 104) further comprising: a first plurality of openings (first set of channels, 126) formed through the dual channel showerhead (104), the first plurality of openings (first set of channels, 126) formed from a top surface of the dual channel showerhead 
Regarding claim 23:
	Yang teaches the processing chamber (processing chamber, 100) further comprises a spacer (insulator, 108) electrically isolating the faceplate from the ion blocker plate (electrically insulate 106 and 110) [fig 1-2 & 0030].

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007) and You et al (US 2011/0114114).
Regarding claim 1:
	Yang teaches a plasma processing system (processing system) [fig 1-2 & 0026], comprising: a processing chamber (processing chamber, 100) having chamber body (body of 100) defining a processing region (gas reaction region, 130) and a plasma field (plasma excitation region, 112) [fig 1-2 & 0026, 0032-0033], wherein the processing chamber (processing chamber, 100) comprises: a faceplate (hot electrode, 106), wherein the faceplate (hot electrode, 106) is an electrode connected to an RF power supply (RF generator, 140) [fig 1-2 & 0029-0030]; an ion blocker plate (ion suppression element, 110) positioned below the faceplate (hot electrode, 106), wherein the ion blocker plate (ion suppression element, 110) is an electrode connected to the RF power supply (RF generator, 140), and wherein the faceplate (106) and the ion blocker plate (110) define the plasma field therebetween (ionize gases into a plasma in 112) [fig 1-2 & 0027-0030], and the ion blocker plate (ion suppression element, 110) has a plurality of apertures (plurality of holes, 122) formed therein, each of the plurality of apertures (plurality of holes, 122) extending from a top surface of the ion blocker plate (top of 110) to a bottom surface of the ion blocker plate (bottom of 110) and comprising a central axis (horizontal axis of 122) [fig 1-2 & 0031]; a dual channel showerhead (showerhead, 104) positioned adjacent to the ion blocker plate (ion suppression element, 110) [fig 1-2 & 0030, 0033-0034], the dual channel showerhead (showerhead, 104) comprising a first 
	Yang does not specifically disclose a blocker plate positioned above the faceplate.
	Matsuki teaches a blocker plate (distribution plate, 18) positioned above the faceplate (intermediate electrode, 2) [fig 3 & col 7, lines 3-7].
Yang and Matsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Yang to include a blocker plate, as in Matsuki, to efficiently heat the source gas upstream [Matsuki – col 7, lines 3-7].
	Yang modified by Matsuki does not specifically disclose a chamber seasoning system, the chamber seasoning system coupled to the processing chamber.
	You teaches a chamber seasoning system (gas supply device, 20), the chamber seasoning system (gas supply device, 20) coupled to the processing chamber (reactor, 10) [fig 1 & 0023, 0040-0041].
	Modified Yang and You are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma processing system of modified Yang to include 
Regarding claim 3:
	Yang teaches a spacer (insulator, 108) electrically isolating the faceplate from the ion blocker plate (electrically insulate 106 and 110) [fig 1-2 & 0030].
13.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007) and You et al (US 2011/0114114) as applied to claims 1 and 3 above, and further in view of Paterson et al (US 2008/0178805).
The limitations of claims 1 and 3 have been set forth above.
Regarding claim 4:
Modified Yang wherein the ion blocker plate (ion suppressor, 110) comprises: a disc shaped body (body of 110) having a plurality of apertures (holes, 122) formed therein [Yang – fig 1-2 & 0031].
	Modified Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
	Although Paterson does not specifically disclose “the plurality of apertures arranged in a hex pattern, Paterson teaches the distribution of apertures (passages, 72) is a result-effective variable [0026-0027], It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum distribution for the apertures through routine experimentation in order to achieve the desired radial 
Modified Yang and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures of modified Yang to be arranged in a hex pattern to achieve the desired radial distribution of plasma ion density [Paterson - 0026-0027].
Regarding claims 5-6:
Modified Yang teaches the second plurality of openings (second set of channels) of the dual channel showerhead (104) are arranged in a pattern that is offset (via 124) from the apertures (122) of the ion blocker plate (110) [Yang - fig 1-2 & 0031, 0033-0034] and each of the second plurality of openings (second set of channels) of the dual channel showerhead (104) further comprises a second central axis (central horizontal axes of second set of channels), such that each of the second central axes of each of the second plurality of openings (central horizontal axes of second set of channels) are offset (vertically offset) from each of the central axes through the plurality of apertures (central horizontal axis of 122) [fig 1-2 & 0034]; and wherein the second plurality of openings (second set of channels) further comprises: one or more gas passages (fluid coupling of second set of channels to a source gas) formed in the dual channel showerhead (104) [Yang - fig 1-2 & 0034-0035], each of the second plurality of openings (second set of channels) fluidly connecting the one or more gas passages 
Modified Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
	Although Paterson does not specifically disclose “the plurality of apertures arranged in a hex pattern, Paterson teaches the distribution of apertures (passages, 72) is a result-effective variable [0026-0027], It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum distribution for the apertures through routine experimentation in order to achieve the desired radial distribution of plasma ion density [0026-0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Yang and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures of modified Yang to be arranged in a hex pattern to achieve the desired radial distribution of plasma ion density [Paterson - 0026-0027].
14.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007) and You et al (US 2011/0114114) as applied to claims 1 and 3 above, and further in view of Cruse et al (US 2011/0266256).
The limitations of claims 1 and 3 have been set forth above.
Regarding claim 7:

Modified Yang does not specifically disclose the chamber seasoning system comprises: a first valve coupled to an upper manifold of the chamber body, the first valve configurable between an open position and a closed position; and a second valve in fluid communication with the processing region.
Cruse teaches a first valve (first valve, 226) coupled to an upper manifold (228) of the chamber body (110), the first valve (226) configurable between an open position and a closed position [fig 2 & 0032]; and a second valve (valve, 242) in fluid communication with the processing region (110), the second valve (valve, 242) configurable between an open position and a closed position [fig 2 & 0040].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber seasoning system of modified Yang with the valve configuration of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 8:
Modified Yang teaches the chamber seasoning system further comprises: a remote plasma generator (remote plasma generator, 22) [You - fig 1 & 0023, 0028].
	Modified Yang does not specifically teach the chamber seasoning system further comprises: an upper split manifold coupled to the remote plasma generator and disposed fluidly between the remote plasma generator and the first valve.

Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber seasoning system of modified Yang with the upper split manifold of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 9:
Yang modified by Matsuki does not specifically disclose a remote plasma cleaning system.
	You teaches a remote plasma cleaning system (remote plasma generator, 22) in communication with the processing chamber (reactor, 10), the remote plasma cleaning system (22) configured to clean the processing region and the plasma field (the inside of the reactor 10 is cleaned) [fig 1 & 0023, 0028].
	Modified Yang and You are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma processing system of modified Yang to include a remote plasma cleaning system, as in You, to prevent defects of the deposition process by removing contaminating particles while performing cleaning in-situ to 
Modified Yang does not teach a second processing chamber having a chamber body defining a second processing region and a second plasma field, wherein the chamber seasoning system is coupled to the second processing chamber, the chamber seasoning system configured to season the second processing region and the second plasma field, and wherein a remote plasma cleaning system is in communication with the second processing chamber, the remote plasma cleaning system configured to clean the second processing region and the second plasma field.
Cruse teaches a second processing chamber (111) having a chamber body defining (body of 111) a second processing region and a second plasma field (region within 111), wherein the chamber seasoning system (gas panel, 204) is coupled to the second processing chamber (111), and wherein a remote plasma cleaning system (remote plasma source) is in communication with the second processing chamber (111) [fig 2 & 0020-0021].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the system of modified Yang to further include a second process chamber, as in Cruse, to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
The claim limitations “the chamber seasoning system configured to season the second processing region and the second plasma field" and “a remote plasma cleaning structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
15.	Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) as applied to claims 21 and 23 above, and further in view of Matsuki et al (US 6,830,007).
The limitations of claims 21 and 23 have been set forth above.
Regarding claims 22 and 27:
Yang does not specifically disclose the processing chamber further comprises a blocker plate disposed above the faceplate; and wherein the blocker plate includes a plurality of through holes.
Matsuki teaches a blocker plate (distribution plate, 18) disposed above the faceplate (intermediate electrode, 2) [fig 3 & col 7, lines 3-7]; and wherein the blocker plate (distribution plate, 18) includes a plurality of through holes (see fig 3) [fig 3 & col 7, lines 3-7].
Yang and Matsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Yang to include a blocker plate, as in Matsuki, to efficiently heat the source gas upstream [Matsuki – col 7, lines 3-7].
16.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) as applied to claims 21 and 23 above, and further in view of Paterson et al (US 2008/0178805).
The limitations of claims 21 and 23 have been set forth above.
Regarding claim 24:
Yang wherein the ion blocker plate (ion suppressor, 110) comprises: a disc shaped body (body of 110) having a plurality of apertures (holes, 122) formed therein [fig 1-2 & 0031].
	Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
	Although Paterson does not specifically disclose “the plurality of apertures arranged in a hex pattern, Paterson teaches the distribution of apertures (passages, 72) is a result-effective variable [0026-0027], It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum distribution for the apertures through routine experimentation in order to achieve the desired radial distribution of plasma ion density [0026-0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Yang and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures of Yang to be arranged in a hex pattern to achieve the desired radial distribution of plasma ion density [Paterson - 0026-0027].
Regarding claims 25-26:

Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
	Although Paterson does not specifically disclose “the plurality of apertures arranged in a hex pattern, Paterson teaches the distribution of apertures (passages, 72) is a result-effective variable [0026-0027], It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum distribution for the apertures through routine experimentation in order to achieve the desired radial distribution of plasma ion density [0026-0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
.
17.	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) as applied to claims 21 and 23 above, and further in view of Cruse et al (US 2011/0266256).
The limitations of claims 21 and 23 have been set forth above.
Regarding claim 28:
Yang does not specifically disclose a first valve in fluid communication with the plasma field; and a second valve in fluid communication with the processing region.
Cruse teaches a first valve (first valve, 226) in fluid communication with the plasma field (manifold, 228) [fig 2 & 0020, 0032]; and a second valve (valve, 242) in fluid communication with the processing region (110) [fig 2 & 0040].
Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Yang with the valve configuration of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 29:
Yang does not specifically teach a remote plasma generator; and an upper split manifold coupled to the remote plasma generator, the upper split manifold comprising: a 
Cruse teaches a remote plasma generator (remote plasma source) [fig 2 & 0020-0021]; and an upper split manifold (shared gas panel, 204) coupled to the remote plasma generator (remote plasma source) [fig 2 & 0020-0021], the upper split manifold (204) comprising: a first valve (first valve, 226) coupling the upper split manifold (204) to an upper manifold (228) of the processing chamber (110), the first valve (226) configurable between an open state and a closed state [fig 2 & 0032].
Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Yang with the upper split manifold of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
18.	Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007), You et al (US 2011/0114114), and Paterson et al (US 2008/0178805) as applied to claims 4-6 above, and further in view of Rajagopalan et al (US 2006/0093756).
The limitations of claims 4-6 have been set forth above.
Regarding claim 30:
Modified Yang teaches a gas source (source gas) [Yang – 0035]. 
Modified Yang does not specifically disclose a first feed line fluidly coupling the gas source and a first valve; a second feed line fluidly coupling the first valve to an upper manifold; a third feed line fluidly coupling the gas source and a second valve; and 
Rajagopalan teaches a first feed line (gas line, 293) fluidly coupling the gas source (gas source, 290/291) and a first valve (valve, 222) [fig 2 & 0019-0020]; a second feed line fluidly (second gas channel, 210) coupling the first valve (valve, 222) to an upper manifold (gas disperser, 202) [fig 2 & 0019-0020]; a third feed line (gas line, 292) fluidly coupling the gas source (gas source, 290/291) and a second valve (valve, 216) [fig 2 & 0019-0020]; and a fourth feed line (first gas channel, 208) fluidly coupling the second valve (valve, 216) and the dual channel showerhead (faceplate, 146), such that gas flown from the gas source (gas source, 290/291) passes through the second valve (valve, 216) and into the gas passages (plurality of holes, 252) [fig 2 & 0019-0020].
Modified Yang and Rajagopalan are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the feed lines and valves of Rajagopalan because such is an effective configuration for delivering gas to a dual channel showerhead ensuring gas flow is distributed in a substantially uniform manner [Rajagopalan – 0017].
Regarding claim 31:
Modified Yang teaches the upper manifold (plenum above 106) is disposed above (see fig 2) the faceplate (hot electrode, 106), the ion blocker plate (ion 
Modified Yang does not specifically disclose the first valve fluidly connects the gas source and the upper manifold. 
Rajagopalan teaches the first valve (valve, 222) fluidly connects the gas source (gas source, 290/291) and the upper manifold (gas disperser, 202) [fig 2 & 0019-0020].
Modified Yang and Rajagopalan are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the feed lines and valves of Rajagopalan because such is an effective configuration for delivering gas to a dual channel showerhead ensuring gas flow is distributed in a substantially uniform manner [Rajagopalan – 0017].
19.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Paterson et al (US 2008/0178805) as applied to claims 24-26 above, and further in view of Rajagopalan et al (US 2006/0093756).
The limitations of claims 4-6 have been set forth above.
Regarding claim 32:
Modified Yang teaches a gas source (source gas) [Yang – 0035]. 
Modified Yang does not specifically disclose a first feed line fluidly coupling the gas source and a first valve; a second feed line fluidly coupling the first valve to an upper manifold; a third feed line fluidly coupling the gas source and a second valve; and a fourth feed line fluidly coupling the second valve and the dual channel showerhead, 
Rajagopalan teaches a first feed line (gas line, 293) fluidly coupling the gas source (gas source, 290/291) and a first valve (valve, 222) [fig 2 & 0019-0020]; a second feed line fluidly (second gas channel, 210) coupling the first valve (valve, 222) to an upper manifold (gas disperser, 202) [fig 2 & 0019-0020]; a third feed line (gas line, 292) fluidly coupling the gas source (gas source, 290/291) and a second valve (valve, 216) [fig 2 & 0019-0020]; and a fourth feed line (first gas channel, 208) fluidly coupling the second valve (valve, 216) and the dual channel showerhead (faceplate, 146), such that gas flown from the gas source (gas source, 290/291) passes through the second valve (valve, 216) and into the gas passages (plurality of holes, 252) [fig 2 & 0019-0020].
Modified Yang and Rajagopalan are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the feed lines and valves of Rajagopalan because such is an effective configuration for delivering gas to a dual channel showerhead ensuring gas flow is distributed in a substantially uniform manner [Rajagopalan – 0017].

Response to Arguments
20.	Applicant’s arguments, see Remarks, filed 09/14/2020, with respect to the rejection of claim(s) 21 and 23 under 35 USC 102(a)(1) and claim(s) 1, 3-9, 22, and 24-32 under 35 USC 103 have been fully considered but they are not persuasive.

	In response, examiner disagrees. It is noted that the claims are overly broad. Nowhere do the claims define the directionality of a central axis. A central axis in the horizontal plane meets the limitations of the claims. Specifically, the different central axes extending in the horizontal would be vertically offset. 

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718